36DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24-26, 31-32, 37 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Claims 22 and 42 both have been amended to recite “the automatic actuator device comprises contrast means acting in opposition to the thrust of the lever or pedal” and “wherein the manual actuator device is operatively connected exclusively to at least a first pusher of the first braking device and the automatic actuator device is operatively connected exclusively to at least a second pusher of the first braking device, said first and second pusher operating on the same brake disc or drum.”.  It is noted that the lever or pedal actuate the manual actuator device.   It is not clear how the manual actuator device operatively connected to a first pusher is contrasted in opposition by the automatic actuator device .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24-26, 31-32, 37 and 40-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22 and 42 recite “reducing the overall braking action imposed by means of the manual actuator device, directly countering the thrust action exercised on the lever and/or pedal”.  This feature appears to apply to all the disclosed embodiments, however, it is not clear how this function is provided in the embodiment of figure 3.  Figure 3 shows a manual actuator 8 connected one side of a brake device and the automatic actuator device 24 connected to the other side of the brake device.    Claims 22 and 42 have been amended to recite “the automatic actuator device comprises contrast means acting in opposition to the thrust of the lever or pedal” and “wherein the manual actuator device is operatively connected exclusively to at least a first pusher of the first braking device and the automatic actuator device is operatively connected exclusively to at least a second pusher of the first braking 


Response to Arguments
Applicant's arguments filed 6/18/2020 have been fully considered but they are not persuasive.
Regarding the 112a rejection, Applicant notes figures 5, 6 and 7 and [79]-[87].  This does not support the specific arrangement of elements of the instant claims.  Figures 5-7 appear to show the manual actuator device and the automatic actuator device connected to one another and together connected to brake devices.  In this arrangement, it is clear how the automatic actuator device can influence or counter the manual actuator device.  However, the claims set forth an arrangement where the “manual actuator device is operatively connected exclusively to at least a first pusher of the first braking device and the automatic actuator device is operatively connected exclusively to at least a second pusher of the first braking device, said first and second pusher operating on the same brake disc or drum.”  The figures and paragraphs noted by Applicant do not describe this arrangement in an enabling manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK